157 S.W.3d 348 (2005)
In the Matter of the Care and Treatment of Steven OWENS, Appellant.
No. ED 84310.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Emmett D. Queener, Columbia, MO, for appellant.
Diane Peters, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Steven Owens appeals from the judgment finding that he is a sexually violent predator and committing him involuntarily to the Missouri Department of Mental Health.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).